Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Lee et al. (2018/0345806) discloses “a vehicle battery system and a method of controlling the same are provided. When voltage of the vehicle battery is different from an output voltage of a commercially available quick charger, two high-voltage batteries are connected in parallel during battery charging, and the two high-voltage batteries are connected in series during vehicle driving. Accordingly, a compatibility problem is resolved, thereby allowing an inverter, an electric motor, and a connector to have increased efficiency”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a vehicle power supply device comprising: a plurality of batteries that are mounted on a vehicle and supply electric power to a load unit; a switching unit that is configured to switch mutual connection among the batteries; and a controller that is configured to control the switching unit, wherein when supplying electric power from the batteries to the load unit, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/ADI AMRANY/Primary Examiner, Art Unit 2836